Citation Nr: 1810688	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for residuals of prostate cancer, status-post prostatectomy, currently evaluated as 40 percent disabling (prostate cancer residuals), to include whether the rating was properly reduced from 100 percent effective July 1, 2014.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the undersigned and a second Veterans Law Judge both took testimony with regard to the issues listed on the title page.  However, a transcript of the earlier May 2016 hearing was unable to be reproduced due to error in the Digital Audio Recording System.  The Veteran was informed of this error and chose to appear at another hearing before the undersigned Veterans Law Judge in April 2017.  The Board notes that while consideration was consequently given as to whether a panel decision was warranted in this matter, given that no evidence exists from the May 2016 hearing and that none of the evidence from this hearing was therefore used in the adjudication of the Veteran's claims on appeal, the Board has determined that a panel decision is not required as to the claims currently on appeal.  

In an October 2015 rating decision, the RO increased the Veteran's 20 percent rating for prostate cancer residuals to 40 percent.  However, as this increase did not represent a total grant of the benefits sought on appeal, namely a 100 percent rating, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993)

The Veteran's representative asserted that the Veteran's service-connected disabilities prevent him from work in a May 2016 statement and at the April 2017 hearing.  As such, the issue of entitlement to TDIU has been raised by the record and is part and parcel to the Veteran's increased ratings claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In as August 2012 rating decision, the RO assigned a disability rating for prostate cancer of 100 percent, effective from May 22, 2012, due to active malignancy .

2.  Following a March 2013 VA examination, in a May 2013 rating decision, the RO proposed to reduce the Veteran's rating for prostate cancer from 100 percent to 20 percent, due to no active malignancy.

3.  In an April 2014 rating decision, the RO implemented the reduction to 20 percent for prostate cancer, effective July 1, 2014, based on the results from the March 2013 VA examination demonstrating no active malignancy.

4.  At the time of the July 1, 2014, reduction, the evidence shows that the Veteran's service-connected prostate cancer no longer resulted in active malignancy. 

5.  The rating for the Veteran's prostate cancer residuals was subsequently raised to 40 percent from the date of the July 1, 2014, reduction in an October 2015 rating decision.  

6.  Prior to April 21, 2017, the Veteran's prostate cancer residuals manifested in urinary incontinence requiring the wearing of absorbent materials which must be changed two to four times per day, but not by wearing of absorbent material which must be changed more than four times per day.  

7.  From April 21, 2017, the Veteran's prostate cancer residuals manifested in urinary incontinence requiring the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  The reduction in the rating for prostate cancer from 100 percent to 40 percent, effective July 1, 2014, was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  Prior to April 21, 2017, the criteria for the assignment of a rating in excess of 40 percent for prostate cancer residuals have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.27, 4.115a, 4.115b, Diagnostic Codes (DCs) 7512-7527, 7528 (2017).

3.  From April 21, 2017, the criteria for the assignment of a 60 percent rating, but not higher, for prostate cancer residuals have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.27, 4.115a, 4.115b, Diagnostic Codes (DCs) 7512-7527, 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

One issue on appeal is restoration of a 100 percent disability rating for prostate cancer, which includes the question of the propriety of the reduction of the rating from 100 percent to 40 percent effective from July 1, 2014.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim regarding the propriety of reducing the Veteran's prostate cancer disability rating decided herein.  Alternatively, for the reasons discussed fully below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

For the second issue, the Veteran's claim for an increased rating for prostate cancer residuals, VA's duty to notify was satisfied by June 2012 correspondence.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded two VA examinations, in March 2013 and September 2015, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the Veteran testified at the April 2017 hearing that his prostate cancer residuals have increased in severity, the Board has found these reports competent and credible.  These reports are adequate to rate the Veteran's disability and further VA examinations are unnecessary.  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Rating Reduction

The Veteran claims error in an April 2014 rating decision that reduced the Veteran's compensation for his service-connected prostate cancer from 100 percent to 20 percent, July 1, 2014.  The Veteran's evaluation was subsequently raised to 40 percent.  

In his July 2014 substantive appeal, the Veteran specifically disagreed with the RO's decision to reduce his compensation from 100 percent to 30 percent for prostate cancer residuals.  The Veteran reported ongoing residuals, including having to use adult diapers and got to the bathroom many times throughout the day.  A letter submitted by his representative the same month confirmed that the Veteran wished to appeal the reduction from 100 percent. 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the 100 percent rating for prostate cancer had not been in effect for five years or more at the time that the RO reduced the Veteran's rating.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply. 

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The Agency of Original Jurisdiction (AOJ) must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction, if warranted.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the AOJ satisfied the procedural requirements of 38 C.F.R. § 3.105(e) for the rating reduction for the Veteran's service-connected prostate cancer from 100 percent to 40 percent, effective July 1, 2014.  In May 2013, the AOJ issued a rating decision proposing the reduction and setting forth all material facts and reasons for the reduction.  The AOJ noted a March 2013 VA examination showed remission in the Veteran's prostate cancer and no active cancer.  The May 2013 rating decision informed the Veteran a 20 percent evaluation would be assigned because there was daytime voiding with interval between one and two hours.  The Veteran was offered a predetermination hearing and scheduled for follow up VA examinations in February and March 2014.  In April 2014, the AOJ issued a rating decision effectuating the reduction, effective July 1, 2014.  Thus, the RO complied with the procedural guidelines necessary before a rating reduction may be implemented.  38 C.F.R. § 3.105(e).

Prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b .  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

The evidence of record at the time of the April 2014 rating decision supports the finding that a reduction for the prostate cancer from 100 percent to 40 percent was warranted, and there is no other evidence to show that the Veteran experienced a local recurrence or metastasis of prostate cancer since that time.  Instead, the March 2013 VA examination report indicates the Veteran's prostate cancer was in remission at that time.  No treatment notes or competent evidence offered by the Veteran shows reoccurrence or metastasis of prostate cancer after July 1, 2014.  As outlined above, Diagnostic Code 7528 provides a single total (100 percent) disability rating for active prostate cancer.  Provided there has been no local reoccurrence or metastasis after six months following the cessation of treatment, the criteria for Diagnostic Code 7528 directs rating the residuals as either renal dysfunction or under voiding dysfunction.  

To the extent that the Veteran's contentions may be construed as evidence of an active prostate cancer disability following the March 2013 medical evidence that the Veteran is biochemically and clinically free of disease, the evidence does not demonstrate that the Veteran has the education, training, or experience to provide a competent diagnosis of prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (finding lay persons not competent to diagnose cancer); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

There is no evidence that the Veteran has renal dysfunction requiring regular dialysis or precluding more than sedentary from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ system, especially cardiovascular.  No rating of 100 percent is available under the criteria applicable to voiding dysfunction.  As such, a rating of 100 percent was no longer warranted as of July 1, 2014, and the rating reduction was warranted.  Further, as will be discussed below, a rating in excess of the assigned 40 percent rating for the period from July 1, 2014 to April 21, 2017, was not warranted.  

Therefore, in the absence of medical evidence showing recurrence or metastasis of the prostate cancer or residual renal dysfunction, the weight of the evidence demonstrates a material improvement in the severity of the Veteran's service-connected prostate cancer had actually occurred by July 1, 2014, and that such improvement would be maintained under ordinary conditions of life.  Accordingly, the reduction from 100 percent was warranted based on the evidence of record.

III.  Increased Rating

The Veteran seeks a rating in excess of 40 for the service-connected prostate cancer residuals.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, Diagnostic Code 7528 directs that if there has been no local recurrence or metastasis, then the cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  The Veteran's residuals of prostate cancer have been rated under 38 C.F.R. § 4.115a for voiding dysfunction based on the findings of the March 2013 and September 2015 VA examiners that he does not have renal dysfunction.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent evaluation is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent evaluation is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  

Period Prior to April 21, 2017

Prior to April 21, 2017, the Veteran claims entitlement to a rating in excess of the currently assigned 40 percent rating for his prostate cancer residuals.  After a review of all the evidence, lay and medical, the Board finds that the criteria for a rating in excess of 40 percent have not been met prior to April 21, 2017. 

The criteria for a rating in excess of 40 percent require that there be continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, resulting in voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Prior to April 21, 2017, the preponderance of the evidence is against a finding that the Veteran's prostate cancer residuals resulted in voiding dysfunction requiring absorbent materials which must be changed more than four times per day.  For instance, the March 2013 VA examiner determined that the Veteran's prostate cancer results in voiding dysfunction with stress incontinence with lifting heavy objects, quick changes of position, or coughing or sneezing.  The VA examiner did not find that the Veteran's voiding dysfunction resulted in the use of absorbent material which must be changed more than four times per day.  The Veteran wrote in July 2013 that he must change his absorbent pads three times per day.  Further, the September 2015 VA examiner concluded that the Veteran's voiding dysfunction requires the use of absorbent materials which must be changed two to four times per day.  The treatment notes from this period are consistent with the findings of the VA examiners, namely that the Veteran did not use more than four absorbent pads per day.  Thus, prior to April 21, 2017, the preponderance of the evidence is against a finding that the Veteran's prostate cancer residuals required absorbent materials that must be changed more than four times per day.  As such, a rating in excess of 40 percent is not warranted prior to April 21, 2017.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Period from April 21, 2017

From April 21, 2017, the Veteran's prostate cancer residuals are consistent with a rating of 60 percent, but not higher.  At the Board hearing in April 2017, the Veteran testified that he uses five or six absorbent pads per day.  The treatment notes do not conflict with the Veteran's reports of increased symptomatology.  As the evidence shows that the Veteran's prostate cancer residuals resulted in voiding dysfunction requiring absorbent materials which must be changed more than four times per day from April 21, 2017, the Board will give the Veteran the benefit of the doubt and finds that a rating of 60 percent is warranted from this date.  

However, a rating in excess of 60 percent is not warranted.  As noted above, a note to Diagnostic Code 7528 instructs that residuals of prostate cancer can be rated as voiding dysfunction or renal dysfunction.  The evidence shows that Veteran does not have renal dysfunction, and, as such, a higher rating under the criteria governing renal dysfunction is not warranted.  No higher rating is available for voiding dysfunction.  Thus, a rating in excess of 60 percent from April 21, 2017, is not warranted.  


ORDER

Entitlement to a restoration of a 100 percent disability rating for the service-connected prostate cancer effective July 1, 2014, is denied.

Entitlement to a rating in excess of 40 percent for service-connected residuals of prostate cancer, status-post prostatectomy, disability prior to April 21, 2017, is denied. 

Entitlement to a rating of 60 percent, but not higher, from April 21, 2017, for the service-connected residuals of prostate cancer, status-post prostatectomy, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted in the introduction, a claim for a TDIU due to service-connected disability is part and parcel of a rating claim when TDIU is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue was raised by the record in the Veteran's May 2016 statement and his testimony at the April 2017 hearing, but has not yet been adjudicated by the RO.  As such, remand is necessary for additional development.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, adjudicate the Veteran's claim for entitlement to TDIU.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


